Per Curiam.
Respondent was admitted to practice by this Court in 1995. She maintained an office for the practice of law in the Town of Catskill, Greene County.
By decision dated October 8, 2009, this Court suspended respondent from the practice of law for a period of six months (Matter of Channing, 66 AD3d 1110 [2009]). She now applies for reinstatement. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12 [b]) and that she possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Spain, J.P., Rose, Kavanagh, Stein and Garry, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.